DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/24/229 have been fully considered but they are not persuasive. The “arcuately formed first groove” of Liang does not require the “central spindle” (interpreted as a hinge pin) as Applicant has argued.  The arcuate groove is formed in the “tube body” (interpreted as second hinge part) and can be seen as the stepped portion of the inner part of the cylinder 1 shown in fig. 3.  Applicant’s claimed “first hinge pin” does not set forth any structure which traverses the Examiner’s interpretation of the hinge pin.  The existence of “ribs 4” (interpreted as protrusions) does not mean the element cannot be interpreted to be a “pin”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang ‘041.
Regarding Claim 1, Liang ‘041 teaches:
“A hinge arrangement comprising a first hinge part (element 2 and toilet) and a second hinge part (element 1 and toilet seat), said second hinge part being pivotably connected to the first hinge part, wherein a first hinge pin (see below) protrudes from the first hinge part along a hinge axis, and wherein a first hinge sleeve (element 1) is pivotably mounted on the first hinge pin, which first hinge sleeve forms a first sliding bearing (see elements 4 and 1) with the first hinge pin, the hinge arrangement further comprising a carrier part (toilet) connected to the first hinge sleeve, wherein a first axial protrusion (element 4) is formed on a first axial end face of the first hinge pin, which protrusion engages in an arcuately formed first groove formed in the first hinge sleeve (see below, see figs. 4-5, elements 20), wherein a circumferential first side wall of the first groove, together with the first axial end face and an inner side of an end cover (see below) fixed at the end to the first hinge sleeve, delimits a working space (7, 9, 10) in which a damping fluid (see damping oil in Abstract) is accommodated for damping a relative movement of the first hinge pin, which is provided with the first axial protrusion, with respect to the first hinge sleeve (see Summary of Invention).”

    PNG
    media_image1.png
    470
    711
    media_image1.png
    Greyscale

Regarding Claim 2, Liang teaches:
“an annular seal (see above) is arranged between the end cover and a first end face of the first hinge sleeve
Regarding Claim 7, Liang teaches:
“a second axial protrusion (fig. 1, additional element 4) is formed on the first axial end face the first hinge, said second axial protrusion Page 5 of 7Inventors: RAPP, et al.Docket: 442-591Preliminary Amendmentbeing is arranged offset from the first axial protrusion by 180 degrees relative to the hinge axis (see figs. 4-5, elements 4), wherein the second axial protrusion (see figs. 4-5, elements 20) which is formed in the first hinge sleeve and which is arranged offset from the first groove by 180 degrees relative to the hinge axis”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liang ‘041.
Regarding Claims 3-4, Liang appears to teach:
[Claim 3] “the end cover and the first hinge sleeve are each assigned mutually corresponding threaded sections which form a screw connection for fixing the end cover to the first hinge sleeve (see below) and for adjusting the distance of the end cover with respect to the first hinge sleeve (see ** below)”; 
[Claim 4] “the threaded portion the end cover is integrally formed on the end cover (see below)”
Should applicant disagree, Examiner states that before the effective filing date of the claimed invention it would have been obvious to those of ordinary skill in the art to provide threaded sections on the end cover and the first hinge sleeve to form a screw connection because screw threads are a notoriously old and well-known method of mechanical connection which would allow for easy assembly and integral screw threads would be advantageous for not requiring additional components or fasteners.
**Examiner’s Note: Examiner notes that the above claim contains the claim language “for…sleeve“, and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim because the prior art need only be capable of meeting the claimed limitations.  See MPEP 2114 [R-1].

    PNG
    media_image2.png
    445
    613
    media_image2.png
    Greyscale

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang ‘041 as applied to claim 1 above, and further in view of Li, U.S. Patent 6,687,921.
Regarding Claim 8, all the aspects of the instant invention are disclosed above but for:
“a second hinge pin is formed on the first hinge part, which second hinge pin is extended along the hinge axis in a direction opposite to the first hinge pin, wherein a second hinge sleeve is pivotably mounted on the second hinge pin, which second hinge sleeve forms a second sliding bearing with the second hinge pin, and wherein the dimensionally stable support part is formed for connecting the first hinge sleeve to the second hinge sleeve”
	Li teaches:
“a second hinge pin (see below) is formed on the first hinge part, which second hinge pin is extended along the hinge axis in a direction opposite to the first hinge pin, wherein a second hinge sleeve (see below) is pivotably mounted on the second hinge pin, which second hinge sleeve forms a second sliding bearing (see below) with the second hinge pin, and wherein the dimensionally stable support part is formed for connecting the first hinge sleeve to the second hinge sleeve”
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide an additional hinge module of Liang in the manner taught by Li because a toilet seat would typically require two hinge modules for attachment and operation and a duplication of parts is generally considered obvious to those of ordinary skill in the art and applicant has not provided any unforeseen result stemming from the use of the claimed structure nor provided any specific problem solved by the claimed structure, In re Harza.


    PNG
    media_image3.png
    351
    594
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 5-6 and 9-11 allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677